DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/25/2022 has been entered.
Applicants' arguments, filed 04/22/2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Nonstatutory Obvious-type Double Patenting—Previous
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claim 11 remains rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,901,522 in view of Paul (US 2006/0122082). Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim a method of applying a quantity of a formulation in or onto an appliance while it is removed from the mouth in particular on portions of the appliance that come into contact with the user’s teeth when the appliance is in the user’s mouth, inserting the appliance into the person’s mouth; allowing the formulation to reside between the appliance and the user’s teeth for a selected period of time.
Note that the generic recitation of lubricant has not been claimed to the exclusion of a cleanser. In fact, the instant specification states, “the lubricant formulation also includes a cleanser formulation” (p. 12, para. [00050]).
The instant claims also differ from the ‘522 claim insofar as the instant claims have been amended to recite “foamed lubricant”.  However, a foamed spray formulation would have been obvious in view of Paul teaching, “By providing improved formulations which are capable of being dispensed from a desired container as a foam mousse or spray, consumers enjoy a wide variety of substantially enhanced benefits” (p. 1, para. [0004]).  Benefits include “ease of application and use” (Id.), “substantially less product is consumed at any particular time, thereby saving the consumer a substantial expense by controlling the amount of product being dispensed thereby preventing unwanted wasting of product” (Id. at para. [0005]).
Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of applicant’s filing to administer the formulations as a foam for the advantage of preventing unwanted wasting of product etc., as taught by Paul.

Response to Arguments
Applicant’s argument filed 04/22/2022 was addressed in the Advisory Action filed 05/10/2022.
Conclusion
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER E WEBB whose telephone number is (571)270-3287 and fax number is (571) 270-4287.  The examiner can normally be reached from Mon-Fri 7-3:30. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F. Krass can be reached (571) 272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Walter E. Webb                                                                                                      
/WALTER E WEBB/Primary Examiner, Art Unit 1612